Taxpayer’s action brought under section 51 of the General Municipal Law to restrain defendants from awarding contracts for the purchase by the city of New York of certain fire apparatus. The complaint alleges illegality and waste and that the specifications in the proposal to bid limit competition unfairly, are arbitrary and unreasonable and call for antiquated and obsolete apparatus. Judgment, and order so far as it denies defendants’ motion for judgment dismissing the complaint as to plaintiff James W. Knoblock, unanimously affirmed, with costs. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ. [156 Misc. 2.]